In The United States District Court
For The District Of Maryland

Sophia Dunn *
*
Plaintiff *
x
Vv. * Civil No. 1:18-CV-01095-JMC
*
Robert Klimas, et al *
*
Defendants *
%
Hes Se Sie oe le sft ale fe ac afc ae oe ie ok
JOINT STATUS REPORT

 

Sophia Dunn, Plaintiff, by her attorneys, Lon C. Engel and Engel Law Group, PC, and
Defendants, Robert Klimas and Christopher R. Dunn and ALTL, Inc., by their attorneys,
Christopher R. Dunn and DeCaro, Doran, Siciliano, Gallgher & DeBlasis, LLP, hereby jointly
file this status report, setting forth as follows:

A. Status of Discovery

Discovery has been exchanged. Depositions of parties have been completed. Defendant
is seeking the deposition of witnesses to the accident.

B. Pending Motions

There are no pending motions at the present time.

Cc. Dispositive Pretrial Motions

None.

D. Length of Trial

Plaintiff anticipates that trial will take two days.

E. Status of Settlement Discussions

Defendant advised that settlement cannot be addressed until ali discovery is completed.

 
F, Settlement Conference

All parties believe it would be beneficial to have a settlement conference at the

conclusion of discovery.

ENGEL LAW GROUP, P.C. DeCARO, DORAN, SICILIANO,
GALLAGHER & DeBLASIS, LLP

 

 

/s/ Lon C. Engel /s/ Christopher R. Dunn

Lon C, Engel #02470 Christopher R. Dunn #05278

6510 Falls Road 17251 Melford Boulevard, Suite 200

Baltimore, Maryland 21209 Bowie, Maryland 20715

Phone: (410)727-5095 Phone: (301) 352-4950

Fax: (410) 727-1830 Fax: (310) 352-8691

lengel@engellaw.com Cdun@decarodoran.com

Attorney for Plaintiff Attorney for Defendants
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 24" of January, 2019, a copy of the foregoing Joint
Status Report was e-filed and served to:

Christopher R. Dunn, Esq.

DeCaro, Doran, Siciliano, Gallagher & De Blassis, LI.P
17251 Melford Boulefard, Suite 200

Bowie, Maryland 20715

Attorney for Defendants

/s/ Lon C. Engel
Lon C, Engel

 
